PER CURIAM:
I
El 25 de marzo de 1998, el Sr. Ricardo Vélez Muñiz pre-sentó una queja contra el Ledo. José D. Frontera Enseñat. Le imputó negarse a corregir defectos en dos (2) instru-mentos públicos que, como notario, autorizó. Además, in-vitó nuestra atención al hecho de que el Ledo. José D. Frontera Enseñat es sobrino de uno de los comparecientes en ambas escrituras.
Notificado de la queja, sin el beneficio de que el licen-ciado Frontera Enseñat contestara en ese momento inicial, remitimos una copia a la Leda. Carmen H. Carlos Cabrera, Directora de la Oficina de Inspección de Notarías, para que nos rindiera un informe y una recomendación.
Con vista a dicho informe y al escrito posterior presen-tado por el licenciado Frontera Enseñat, resolvemos.
La génesis de la queja se remonta al 17 de octubre de 1997, fecha en la que el Sr. Jaime Enseñat Bartolomei y su esposa Eugenia N. Irizarry Rodríguez adquirieron de la Puerto Rico Farm Credit una finca localizada en el Muni-cipio de Las Marías, mediante la Escritura Núm. 57. Ese mismo día, a través de la Escritura Núm. 58, ambos ven-dieron la propiedad al aquí quejoso Vélez Muñiz y su es-posa Gloria Rodríguez Vargas. Estas dos (2) escrituras fue-ron otorgadas ante el notario Frontera Enseñat.
El 5 de diciembre de 1997, el Registrador de la Propie-dad de San Sebastián, notificó que las Escrituras Núms. 57 y 58 presentaban errores. Según el licenciado Frontera En-señat, las escrituras no podían entrar al Registro debido a que no se había presentado la Escritura Núm. 28 de Eje-*136cución de Hipoteca y Cancelación de Gravámenes del 28 de agosto de 1996, donde la Puerto Rico Farm Credit advino dueña de la finca en cuestión. Nos indica que luego de va-rias gestiones ante el Registro de la Propiedad fue infor-mado de que “el 30 de julio de 1998 ... la escritura Núm. 28 había sido presentada y que la 57 y 58 también entraron al Registro”(1)
No obstante, el licenciado Frontera Enseñat acepta en su comparecencia que, en efecto, autorizó las Escrituras Núms. 57 y 58, y que está dentro del cuarto grado de con-sanguinidad con el Sr. Jaime Enseñat Bartolomei. Nos ex-plica que no se benefició económicamente de las gestiones.
 Estos hechos así aceptados, infringen el Art. 5 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2005, que prohíbe la autorización por notario de instrumentos en que alguno de los otorgantes esté dentro del cuarto grado de consanguinidad o segundo de afinidad, excepto cuando aquél comparezca en calidad de representante.
La explicación de ausencia de ánimo de lucro que brinda el notario Frontera Enseñat, atenúa pero no elimina su falta. El principio que inspira el citado Art. 5 es “preservar la figura del Notario como funcionario imparcial, que recibe, expone y legitima la voluntad de los que ante él comparecen sin tomar bando, sin inclinarse a un lado u otro”. In re Cancio Sifre, 106 D.P.R. 386, 396 (1977).
Además, la Escritura Núm. 58 adolece de otros defectos. Así, en lo referente al pago del negocio jurídico, a pesar de que se dio fe de que los vendedores recibían de manos de los compradores, en su totalidad, al momento del otorgamiento, el precio convenido y ajustado, lo cierto es que dicho aspecto fue acordado de otra manera entre las partes. Por otro lado, la firma del notario se encuentra antes de las firmas de los otorgantes, contraviniendo lo dis-*137puesto por el Art. 28 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2046.
En consideración a este trasfondo, el 12 de marzo de 1999, concedimos al licenciado Frontera Enseñat término para que nos expusiera su posición referente a las situacio-nes antes descritas. No compareció. Le concedimos (30) días adicionales para que mostrara causa por la cual no debiéramos, sin ulterior trámite, suspenderlo del ejercicio de la notaría por el término de seis (6) meses. Interpreta-mos su silencio como un allanamiento de ese curso decisorio.

Se dictará sentencia para suspender al Ledo. José D. Frontera Enseñat del ejercicio de la abogacía por un tér-mino de seis (6) meses, y además, se le suspende de la no-taría por tiempo indefinido, contados desde la notificación de la presente y hasta que otra cosa disponga este Tribunal. La Oficina de Alguaciles incautará su obra y sello notarial para ser remitida y examinada por la Oficina de Inspección de Notarías.

El Juez Asociado Señor Hernández Denton disintió sin opinión escrita y limitaría la sanción disciplinaria a una suspensión de la notaría por seis (6) meses. El Juez Aso-ciado Señor Corrada Del Río disintió, ya que limitaría la sanción disciplinaria a la suspensión indefinida de la nota-ría, no de la abogacía. El Juez Presidente Señor Andréu García no interviene.

 Así lo acreditan certificaciones del Registro de la Propiedad.